        Case 1:13-cv-00321-BLW Document 262 Filed 10/12/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


 FARON RAYMOND HAWKINS,

                Petitioner,                   Case No. 1:13-cv-00321-BLW

 v.                                           ORDER


 JAY CHRISTENSEN,

              Respondent.



      Pending before the Court in this habeas corpus matter are several motions filed by

Petitioner Faron Hawkins and Respondent Jay Christensen. Having reviewed the motions

and responses and having considered the arguments of the parties, the Court enters the

following Order.

                                        ORDER

      IT IS ORDERED:

      1. Petitioner’s Motion for Counsel to be Appointed due to COVID-19 (Dkt. 242)

          is DENIED. Petitioner has been unable to cooperate with several appointed and

          retained attorneys during the course of his case and he has demonstrated the

          ability to protect his own interests pro se. The Court and Respondent have

          provided Petitioner with the appropriate standards of law in orders and briefs;
 Case 1:13-cv-00321-BLW Document 262 Filed 10/12/20 Page 2 of 5




   thus, Petitioner’s task is to use his state court records (including those previous

   arguments made by his counsel during state court proceedings) to show why

   habeas corpus relief should be granted on the remaining claims. The Court has

   also provided Petitioner with a lengthy time to file a response. Appointment of

   counsel is not warranted.

2. Petitioner’s Motion for Order to Appear Before the Court to Show Cause (Dkt.

   243) is simply a repetition of arguments he has made elsewhere; he asserts that

   the Court should issue an order to Respondent to show cause why he should

   not be granted habeas corpus relief. Such a Motion is procedurally

   inappropriate and unnecessary in a § 2254 action. Therefore, the Motion (Dkt.

   243) is DENIED.

3. Respondent’s Motion for Extension of Time to File an Answer (Dkt. 248) is

   GRANTED. The Answer filed at Docket No. 255 is considered timely.

4. Petitioner’s Motion for Sanctions against State Attorney General for Purposely

   Admitting and Arguing a Known Falsified, Unlawful Conviction and

   Knowingly Failing, Refusing to Correct It (Dkt. 249) is DENIED. Petitioner’s

   Motion is merely an argument in support of his habeas corpus claims. Should

   Petitioner be entitled to relief, the Court would order Respondent to release

   him if the state of Idaho does not retry him within a time period certain.

   However, the other items of relief Petitioner requests (criminal prosecution,

   disbarment, and authorization to file suit against the state attorney general) are

   not available remedies in a habeas corpus action.
 Case 1:13-cv-00321-BLW Document 262 Filed 10/12/20 Page 3 of 5




5. Petitioner’s Motion for the Court to Clarify if it has Admitted Lawyer John

   Prior’s Brief and Argument and Rule upon it or Does Petitioner Have to Re-

   submit the Brief and Argument to Incorporate (Dkt. 252) is GRANTED only to

   the extent that the Court clarifies that it will consider the brief (which focuses

   on merits issues) in the final merits phase of this proceeding and Petitioner

   need not repeat the arguments in his own briefing.

6. Petitioner’s Motion for Ruling as to Clarification of Court Reviewing,

   Receiving, Admitting Petitioner's Claim as to State Failure to Adhere to

   "Proportionality Analysis" as to Conviction and Sentence of 30 Years to Life

   being Extremely Disproportionate in Comparison (Dkt. 253) is DENIED. This

   motion is a mix of another request for appointment of counsel, another claim

   that the Court is biased because it rules on the State’s motions but not all of

   Petitioner’s motions, and a merits argument regarding sentencing

   proportionality.

7. Petitioner’s Motion for Ruling on State Law Being Unconstitutional Idaho

   Criminal Rule 5.1 (Dkt. 254) is DENIED. This is yet another argument that he

   should have been afforded a preliminary hearing, despite being under a grand

   jury indictment, found elsewhere in the record.

8. Respondent’s Motion to Strike Dockets 244, 245, 249, 250, 252-54 and 252-54

   (Dkt. 256) is well-taken, but is DENIED as MOOT.

9. If Petitioner intends to file a reply (formerly called a traverse) to Respondent’s

   Answer and Brief in Support of Dismissal, it must be no more than 30 pages
 Case 1:13-cv-00321-BLW Document 262 Filed 10/12/20 Page 4 of 5




   and must be filed within 30 days after entry of this Order. Thereafter, the Court

   will take the remaining claims under advisement on the briefing that is before

   the Court at that time. No further extensions will be granted.

10. Petitioner shall not file anything further in this matter other than a Reply of up

   to 30 pages.

11. Petitioner shall address only these claims and no others in the Reply: 33 (trial

   counsel failed to request a competency hearing); 38 (Sixth Amendment only);

   9(E) whether the prosecutor had any written or recorded statements of

   Petitioner in its possession; 11(E) ineffective assistance of direct appeal

   counsel for failing to raise the issue of expiration of the grand jury’s term

   before indictment; 44, whether there was a hearing with a sealed record on

   November 15, 2007; Claims 2 (Fourteenth Amendment due process subclaim

   only); 18 (trial court violated his Fourteenth Amendment due process rights by

   holding a sentencing hearing when Petitioner refused to yield on his choice for

   a defense expert and by not permitting Petitioner to select the expert of his

   choice); 19; 27; 28; 29; and 36 (Fourteenth Amendment only).

12. No reconsideration arguments as to other claims shall be included in the Reply.

   No appeal or certificate of appealability arguments as to any claims shall be

   included in the Reply. Further, no new or additional claims shall be included in

   the Reply.

13. Respondent has the option of filing a sur-reply within 21 days after service of

   the reply. At that point, the case shall be deemed ready for a final decision.
Case 1:13-cv-00321-BLW Document 262 Filed 10/12/20 Page 5 of 5
